Title: [Diary entry: 10 November 1788]
From: Washington, George
To: 

Monday 10th. Thermometer at 42 in the Morning—52 at Noon and 50 at Night. Wind Easterly all day & fresh with clouds and great appearances of Rain. Doctr. Craik went away in the Morning. Rid to all the Plantations. In the Neck—the Plows and all hands were putting in Rye and taking up Potatoes—except a few who were threshing out Oats. At Muddy hole—Two Plows were gone to Dogue Run. The Plowman of the other, and the Overseer were endeavouring to get up some outlaying hogs. The other People were getting up Mud. At Dogue run. The Plows were at work in No. 3. The other hands were cleaning up the Tailings of Wheat & preparing the Cellar for Potatoes. At French’s—The Overseer & one or two other hands were employed in putting in Wheat in the bouting rows, in field No. 6; especially in that part where the Wht. was sown in drills. The other hand & his plows were at the Ferry.  At the Ferry—five plows were at Work in No. 5. Part of the hands were cleaning Wheat which had been tread out and part were getting up Potatoes. The New Barn would nearly if not quite have the Rafters up to day.